DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 7/27/20 and the amendment of claims has been entered.  Claims 1, 6, 8, 1, 32, 34 and 36 have been amended, claim 35 has been cancelled. 



Election/Restrictions
Applicant’s election with traverse of Group I, drawn to a pharmaceutical composition comprising a therapeutically effective quantity of corticotropin, ACTH and election of SEQ ID NO: 1. 
In the reply filed 12/10/19, Applicants amended 1, 6, 10, 11, 14, 32, 34 and 36. Claims 9, 13, 17-19 and 23-31 have been cancelled. 
Claims 1-8, 10-12, 14-16, 20-22, 32-34, 36 and 37 are currently under consideration. 
Drawings-Withdrawn
The objection to the drawings because labeling of the y-axis in Figures 1-4 was missing is withdrawn due to submission of corrected t drawing sheets. 

Claim Rejections – Withdrawn
	The rejection of claims 1-6, 10 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006) is withdrawn due to amendment of claim 1 to closed language. 
The rejection of claims 1-7, 10 and 22 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006) in view of Li et al. (Corticotropin (ACTH), p. 11-2012) is withdrawn due to amendment of the claim 1 to closed language. 
The rejection of claims 1-6, 8, 10, 22, 32-35 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006)  in view of Takuri et al. (USPN 5,272,135, previously presented) is withdrawn due to amendment of claim 1 to closed language.
The rejection of claims 1-6, 10, 11, 14-16 and 22 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006)  in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented) is withdrawn due to amendment of claim 1 to closed language. 
The rejection of claim(s) 1-6, 8, 10, 12, 22, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006) and Takuri et al. (USPN 5,272,135, previously presented) in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented).
The rejection of claims 1-6, 10 and 20-22 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006) in view of Chen et al. (2003/0077297, cited on IDS) is withdrawn due to amendment of claim 1 to closed language. 
The rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006) in view of Takuri et al. (USPN 5,272,135, previously presented) and SidleyChem (Application of CMC in Pharmaceutical Industry; July 2013) is withdrawn due to amendment of claim 1 to closed language. 
The rejection of claims 36-37 under 35 U.S.C. 103 as being unpatentable over Cosyntropin Injection (NDA 22-028, <https://www.accessdata.fda.gov/drugsatfda_docs/label/2008/022028lbl.pdf>epub 9/21/2006), Takuri et al. (USPN 5,272,135, previously presented) and SidleyChem (Application of CMC in Pharmaceutical Industry; July 2013) in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented) is withdrawn due to amendment of claim 1 to closed language. 

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
	Claim 1, 8, 14, 32 and 36 were amended to “consisting of” language. The MPEP 2111.03 states: The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. For example, claim 1 does not allow for other ingredients other than ACTH and a water soluble viscosity enhancing agent listed in part (b). The composition can comprise a combination of water soluble viscosity enhancing agents listed in claim 1(b) due to the limitation “or combinations thereof”
The limitation “adapted for” does not limit the claim to a particular structure.  MPEP 211.04 I states: "ADAPTED TO," "ADAPTED FOR," "WHEREIN" and "WHEREBY": Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, “adapted for administration by an injection” does not limit the claim to a particular structure and it therefore given little patentable weight.						
					NEW Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12, 20-21 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a NEW rejection necessitated by amendment of the claims to closed language. 
 In the instant case, claims 11-12, 20-21 and 37 broadens the scope of the claims from which they depend. As indicated above, independent claims 1, 8, 14, 32 and 36 were amended to “consisting of” language. The MPEP 2111.03 states: The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. Therefore, the independent claims excludes other ingredients and cannot further comprise other ingredients.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS). This is a New rejection necessitated by amendment of the claims. 
	Knight et al. teach methods of treatment of ARDS comprising administering a therapeutically effective amount of ACTH (Abstract,0005,0122). With respect to claim 1(a), Knight et al. teach the ACTH peptide can be a synthetic ACTH [0024,0112, 0114, 0132,0133,0134] and claim 26), meeting the limitation of “ACTH of a non-animal derivation”. With respect to claim 1(b), Knight et al. teach pharmaceutical preparations for oral use are obtained by mixing a solid excipient with ACTH. Suitable excipients include methylcellulose [0157]. With respect to the limitation “with the proviso that the pharmaceutical composition is adapted for administration by an injection”, MPEP 211.04 I states: "ADAPTED TO," "ADAPTED FOR," "WHEREIN" and "WHEREBY": Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, “adapted for administration by an injection” does not limit the claim to a particular structure and it therefore given little patentable weight. Importantly, the Knight et al. is suggestive of a composition that meets the structural limitations of the claim and would therefore have the same function. With respect to the limitation “free of gelatin and free of preservatives”, the embodiment presented above is free of gelatin and preservatives. Knight et al. also claim the method comprises administering the ACTH peptide of SEQ ID NO: 1 (claim 10). 
	Knight et al. does not teach an example of a synthetic ACTH pharmaceutical composition comprising methyl cellulose and is free of gelatin and preservatives. However, Knight et al. is suggestive of the limitations. 
	It would have been obvious to a person of ordinary skill in the art to derive a pharmaceutical synthetic ACTH composition with methyl cellulose because Knight et al. teach embodiments of synthetic ACTH with an excipient, such as methyl cellulose. There is a reasonable expectation of success given that Knight et al. teach the methods of making ACTH compounds. 
	With respect to claims 2 and 3, Knight et al. teach the ACTH peptide made by solid phase support synthesis, meeting the limitation of “chemically synthesized” [0024]. Knight et al. also teach and claim recombinant ACTH ([0024, 0110] and claim 23). The recombinant or chemically synthesized form are free of the naturally occurring peptide. 
With respect to claims 4 and 5, Knight et al. teach the potency of a composition is measured in USP units (designated at “U”) which provides a standard measure of activity [0120, 0196]. Knight et al. teach in some embodiments, that ACTH peptide is between 10U to 150U [0007]. Knight et al. teach a first dose of 80U, then a once daily dose of 20U for three days [0128]. Knight et al. also claim a dose between 30U and 100U (claim 4).  The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With respect to claims 6 and 7, Knight et al. teach the ACTH peptide is SEQ ID NO: 1. SEQ ID NO: 1 of Knight et al. (wherein Xaa1 is Asn and Xaa2 is Glu), meets the limitation of instantly claimed SEQ ID NO: 1. 
	With respect to claim 22, the limitation “wherein the composition maintains shelf stability for at least a year”, the composition from the Knight et al. reference would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same… [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the reference teaches a composition that makes obvious the limitations of claim 1 and would therefore have the same shelf stability. 


Claims 1-7,10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) in view of  Marques-Marinho et al. (“Cellulose and It’s Derivatives Use in the Pharmaceutical Compounding Practice”; Chapter 8, Intech; 2013). 
The teachings of Knight et al. are presented above. Knight et al. does not teach the concentration of methyl cellulose in the ACTH composition. However, the teachings of Marques-Marinho et al. cure this deficiency. 
Marques-Marinho et al. teach methyl cellulose function as an emulsifier at 1-5%, suspending agent at 1-2% and viscosity increasing agents (p. 145). 
It would have been obvious to optimize the concentration of methyl cellulose in the ACTH composition of Knight et al. Marques-Marinho et al. teach the concentration of methyl cellulose is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Marques-Marinho et al. teach a range of methyl cellulose from 1-5% in medicines. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the viscosity enhancing agent, to arrive at the dose ranges of claim 10.


Claims 1-8, 22 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) in view of Takuri et al. (USPN 5,272,135, previously presented). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of Knight et al. are presented above in detail. The reference does not teach the pharmaceutical composition comprising methionine, however the teachings of Takuri et al. cure this deficiency. 
Takuri et al. teach a method for inhibiting the oxidation of a polypeptide having an amino acid sequence comprising at least one methionine residue, wherein the amino acid methionine is added in an amount sufficient to inhibit the oxidation of the methionine residue to methionine sulfoxide (Abstract, col. 1, col.2, last para.)). Takuri et al. teach the added methionine stabilized the preparation containing the peptide by inhibiting the rapid oxidation of the methionine residue (col. 2, last para.). Takuri et al. teach that oxidation has been observed in many methionine containing peptide hormones during their synthesis and storage, including ACTH (col. 2, lines 35-44). 
With respect to claims 8 and 32, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add methionine to the ACTH composition made obvious by Knight et al. in order to stabilize the composition. There is a reasonable expectation of success given that ACTH has a methionine residue and Takuri et al. teach that methionine added to the composition prevents oxidation of the methionine residue. 
	With respect to claim 33, Knight et al. teach the ACTH peptide made by solid phase support synthesis, meeting the limitation of “chemically synthesized” [0024]. Knight et al. also teach and claim recombinant ACTH ([0024, 0110] and claim 23). The recombinant or chemically synthesized form are free of the naturally occurring peptide. 
	With respect to claim 34, Knight et al. teach the ACTH peptide is SEQ ID NO: 1. SEQ ID NO: 1 of Knight et al. (wherein Xaa1 is Asn and Xaa2 is Glu), meets the limitation of instantly claimed SEQ ID NO: 1. 

Claims 1-7, 11, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of Knight et al. are presented above. The references do not teach the composition comprises poly(oxyethlene-co-oxypropylene) block copolymer (Poloxamer 407), however the teachings of Dumortier et al. cure this deficiency. 
Dumortier et al. teach that thermoreversible properties are of the utmost interest in optimizing drug formulation (fluid state at room temperature facilitating administration and gel state above sol-gel transition temperature and body temperature promoting prolonged release of pharmacological agents) (Abstract, p. 2709, 1st col.). Dumortier et al. teach that Poloxamer 407 is a universal thermogelling vehicle for various administrations considering its local inertia and prolongation of drug resistance (Conclusion, p. 2724, 2nd col). Dumortier et al. teach different concentrations of poloxamer 407, including 2% (p. 2720, top of 2nd col., p. 2723, 2nd col.).
 
With respect to claims 15-16, the amount of the active agent, poloxamer 407 in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Dumortier et al. teach different concentrations of poloxamer 407, including 2% (p. 2720, top of  2nd col., p. 2723, 2nd col.). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of poloxamer 407, to arrive at the ranges of claims 15-16.


Claims 1-8, 12, 22 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) and Takuri et al. (USPN 5,272,135, previously presented) in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of Knight et al. and Takuri et al. are presented above. The references do not teach the composition comprises poly(oxyethlene-co-oxypropylene) block copolymer (Poloxamer 407), however the teachings of Dumortier et al. cure this deficiency. 
Dumortier et al. teach that thermoreversible properties are of the utmost interest in optimizing drug formulation (fluid state at room temperature facilitating administration and gel state above sol-gel transition temperature and body temperature promoting prolonged release of pharmacological agents) (Abstract, p. 2709, 1st col.). Dumortier et al. teach that Poloxamer 407 is a universal thermogelling vehicle for various administrations considering its local inertia and prolongation of drug resistance (Conclusion, p. 2724, 2nd col).  Dumortier et al. teach different concentrations of poloxamer 407, including 2% (p. 2720, top of  2nd col., p. 2723, 2nd col.).
With respect to claim 12, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ACTH composition of Knight et al. and Takuri et al. by the addition of Poloxamer 407 in order to optimize the drug formulation for prolonged release. A person of ordinary skill in the art would be motivated to modify the drug for prolonged release for less frequent administration and increased patient compliance and convenience. There is a reasonable expectation of success given that Poloxamer 407 is a universal thermogelling vehicle for various agents. 



Claims 1-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) in view of Chen et al. (2003/0077297, cited on IDS). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of Knight et al. are presented above. The reference does not teach the formulation fabricated with PLGA. However, the teachings of Chen et al. cure this deficiency.
In addition to the teachings of Knight et al. presented above, Knight et al. contemplates microencapsulation of the pharmaceutical composition [0160-0161]. 
Chen et al. teach pharmaceutical composition comprising corticotropin, ACTH [0056,0094]. Chen et al. teach the active agent particles can be manufactured using any variety of suitable techniques including Nano encapsulation ([0230]-[0231] and [0265]). Chen et al. suitable co-polymers include PLGA [0162].
It would have been obvious to one of ordinary skill in the to encapsulate the composition of Knight with the water soluble biodegradable polymer, PLGA, as taught by Chen et al., to delay the release of the ACTH taught by Knight et al.  There is a reasonable expectation of success given that Chen et al. teach Nano encapsulation of peptides with PLGA. There is also a reasonable expectation of success given that PLGA is commonly used copolymer in the art and is commercially available. 



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS) in view of Takuri et al. (USPN 5,272,135, previously presented) and SidleyChem (Application of CMC in Pharmaceutical Industry; July 2013, previously presented). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of Knight et al. and Takuri et al. are presented above. The references do not teach that the composition comprises carboxymethyl cellulose (CMC), however the teachings of SidleyChem cure this deficiency.
SidleyChem teaches that CMC is a safe and reliable carrier (1st para.). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the invention to include CMC in the composition of Knight et al. and Takuri et al. as a carrier for the ACTH pharmaceutical because SidleyChem teaches that CMC is a safe and reliable carrier. There is a reasonable expectation of success given that CMC is a common ingredient in pharmaceutical compositions and is commercially available. 

Claim 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US2014/0322226, cited on IDS), Takuri et al. (USPN 5,272,135, previously presented) and SidleyChem (Application of CMC in Pharmaceutical Industry; July 2013, previously) in view of Dumortier et al. (“A review of Poloxamer 407 pharmaceutical and pharmacological characteristics, Pharmaceutical research Dec. 2006, vol. 23 (12) p. 2709-2728, previously presented). This is a NEW rejection necessitated by amendment of the claims. 
The teachings of the references are presented above. The references do not teach the composition comprises poly(oxyethlene-co-oxypropylene) block copolymer (Poloxamer 407), however the teachings of Dumortier et al. cure this deficiency. 
Dumortier et al. teach that thermoreversible properties are of utmost interest in optimizing drug formulation (fluid state at room temperature facilitating administration and gel state above sol-gel transition temperature and body temperature promoting prolonged release of pharmacological agents) (Abstract, p. 2709, 1st col.). Dumortier et al. teach that Poloxamer 407 is a universal thermogelling vehicle for various administrations considering its local inertia and prolongation of drug resistance (Conclusion, p. 2724, 2nd col). Dumortier et al. teach different concentrations of poloxamer 407, including 2% (p. 2720, top of  2nd col., p. 2723, 2nd col.). Dumortier et al. teach that release of drugs have an inverse function of Poloxamer 407 concentration. The higher concentrations of Poloxamer 407 showing a slower diffusivity of the drug (p. 2718, 2nd col.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ACTH pharmaceutical composition of Knight et al. by the addition of Poloxamer 407 to optimize the drug formulation for prolonged release. A person of ordinary skill in the art before the effective filing date of the invention would have been motivated to obtain a prolonged release formulation of ACTH for less frequent administration and increased patient compliance and convenience. There is a reasonable expectation of success given that Poloxamer 407 is a universal thermogelling vehicle for various agents. 
 The amount of the active agent and poloxamer 407 in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Dumortier et al. teach different concentrations of poloxamer 407, including 2% (p. 2720, top of  2nd col., p. 2723, 2nd col.) and also teaches that release of the drugs have an inverse relationship with concentration of Poloxamer 407.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of poloxamer 407, to arrive at the range of claim 37.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARA L MARTINEZ/Examiner, Art Unit 1654